COURT OF APPEALS OF VIRGINIA

Present:      Judges Benton, Elder and Bumgardner


WILLIAM HALLER COINER
                                           MEMORANDUM OPINION * BY
v.     Record No. 1848-97-2             JUDGE RUDOLPH BUMGARDNER, III
                                                JUNE 9, 1998
VICKIE ANNE COINER


               FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                         William R. Shelton, Judge

               (Richard M. Bing; Richard M. Bing, P.C., on
               brief), for appellant. Appellant submitting
               on brief.
               (Joseph E. Blackburn, Jr.; Joseph E.
               Blackburn; White, Blackburn & Conte, P.C., on
               brief), for appellee. Appellee submitting on
               brief.



       By final decree entered July 1, 1997, the circuit court

granted Vickie Anne Coiner a divorce on the grounds of

constructive desertion.      It granted Mrs. Coiner child support and

spousal support and decreed equitable distribution of the marital

property.      Mr. Coiner appeals arguing that the trial court erred

by imputing income to him but not to his wife, by valuing the

marital assets as of the date of the depositions, by not giving

him credit for mortgage payments made during separation, and by

failing to consider the tax consequences when distributing his

IRA.       Finding that the court did not err, we affirm.

       Mr. Coiner was employed as president of the Virginia Retail

Merchants Association.      In June 1996 he voluntarily resigned his

       *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
position though it was at the insistence of the board of

directors.    Employees had filed sexual harassment charges against

him.   While there was conflicting evidence whether Mrs. Coiner

had a role in having Mr. Coiner dismissed, the court resolved

these in her favor.

       Both parties agree that the standard of review on the issue

of imputing income is one of abuse of discretion.    See Steinberg

v. Steinberg, 11 Va. App. 323, 329, 398 S.E.2d 507, 510 (1990).

The wife having prevailed, we view the evidence in the light most

favorable to her.   In doing so, we find evidence from which the

trial court could find that the husband voluntarily put his job

at risk by improper conduct toward employees.   Accordingly, the

court did not abuse its discretion in imputing income to Mr.

Coiner.
       Mrs. Coiner had not worked for five years before the

separation.   Upon separating she moved to Hampton and secured

employment as a school nurse.   Though this job might have paid

her less that what she earned in 1991 when last employed in

Richmond, the trial court did not abuse its discretion when it

found that she was not underemployed.   She had custody of her two

school-aged children, and the position she took allowed her

schedule and their schedules to coincide.   Mr. Coiner presented

no evidence that positions were available in Hampton that offered

the salary she had received in Richmond in 1991.    It was not an

abuse of discretion to decline to impute income to her.

       Mr. Coiner objects to valuing assets as of the date the
                                - 2 -
depositions were taken because Mrs. Coiner had completely

depleted her IRA by then.   Code § 20-107.3 establishes the date

of the evidentiary hearing as the date at which to determine

value.   It sets the date at a point that will provide the most

current and accurate information while it avoids inequitable

results.   See Gaynor v. Hird, 11 Va. App. 588, 593, 400 S.E.2d
788, 790-91 (1991).   While Mr. Coiner contends the evidence shows

that Mrs. Coiner wasted the asset, other evidence showed that she

expended it for necessary living expenses.   The evidence did not

show as a matter of law that inequitable results would result

from using the date of the hearing.    Accordingly, the court did

not abuse its discretion in using that date.
      Mr. Coiner argues that the court erred in denying him credit

for mortgage payments made during separation.   The husband never

presented evidence of the amount that these payments curtailed

the principal.   During the period for which he claims a credit,

he had the use and possession of the marital home and resided in

it.   The trial court did not abuse its discretion in denying a

credit for the mortgage payments.

      Finally, Mr. Coiner argues that the trial court erred in not

considering the tax consequences of distributing his IRA.    The

decree distributed the entire IRA to him and did not mandate any

early withdrawal.   It also shows that the trial court did

consider all factors set forth in Code § 20-107.3(E) when

decreeing equitable distribution.   Finding no error, we affirm.
                                                    Affirmed.

                               - 3 -